DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 03/03/2022.  Claim 2 has been canceled. Claims 1 and 6-7  have been amended.  New claim 8 has been added.  Therefore, claims 1-8 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112 (a)
Applicant’s amendments in response to the rejection set forth in the previous Office Action for failing to comply with 112(a) is sufficient to overcome rejection.  The examiner withdraws 112(a) rejection of claims 1-7.
Claim Rejections - 35 USC § 112 (b)
Applicant’s amendments in response to the rejection set forth in the previous Office Action for failing to comply with 112(b) is sufficient to overcome rejection.  The examiner withdraws 112(b) rejection of claims 1-7.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is patent eligible reciting the claim limitations.  Specifically applicant argues that the feature “determining degree of reliability of communication partners of another user who has performed communications through data distribution”, “transmitting a plurality of degrees of reliability including the determined degree of reliability to another user in response to a request ...each of the plurality of degrees of relatively corresponding to each of a plurality of users...users performing communications through the data distribution network”, “receiving a communication request......when the terminal determines to communicate with the another terminal based on the determined degree of relativity of another user included in the plurality of degrees of relatively” and “transmitting the communication request...”.  Applicant argues that this process enable communication apparatus to calculate the degree of reliability of each enterprise by using information in the distributive ledger.  Applicant states that the user may make a judgement without obtaining the information used for the judgement from a specialized research company pointing to para 0061 of the specification.  
[0061] As discussed above, according to the first embodiment, a user to perform transactions through the network ls able to cause the communication apparatus 10 installed by the user to calculate the credit-worthiness of each enterprise by using the information in the distributed ledger 41. Since the distributed ledger 41 is generated by the blockchain technology, there ls no fear of falsification. Accordingly, since the user does not have to obtain information used for making a credit decision from a specialized research company, there is no fear that a specific organization such as a research company commits an illegal action,

The examiner respectfully disagrees.   The reliability of the claim limitations is not directed toward communication technology but instead according to the specification the reliability of the transaction partner (see para 0007 “user evaluation system in which reliability of a transaction partner is measured by using a time score representing product delivery smoothness”) which is directed toward the abstract concept of mitigation of risk under step 2A prong 1.  With respect to the term “relatively”, the specification uses this term to represent user purchasing data patterns, which is directed toward the abstract concept of sales activity under step 2A prong 1, Step 2A prong 2 or step 2B.   Para 0061 of the specification provides further support that the claim limitations are directed toward activities related to transaction analysis and corresponding data distribution rather than any technological process.  The rejection is maintained. 
Claim Rejections - 35 USC § 102/103
In the remarks applicant argues that the prior art references fail to teach “determining degree of reliability of ...partners of another user and generating degree of reliability of another user generating degree of reliability of the another user based on the degree of reliability of the communication partners of another user” the examiner respectfully disagrees.  As seen in at least para 0032, the degree of reliability is determined of the sender, the prior art Arora further teaches that  the sender and/or recipient can has a reliability degree determined.   See also para 0035 wherein the prior art discloses “in cases where separate digital certificates may be generated for an electronic wallet's trustworthiness as a sender and recipient, the processing server 102 may return both signed digital certificates to the sender device 110, or may generate and include only one of the digital certificates as requested by the sender 104 when submitting the request for the digital certificate.”
          Applicant’s statement is conclusory without any analysis.  The rejection is maintained.
In the remarks applicant argues that the prior art references fail to teach “determining, by using the history information, degree of reliability of communication partners of another user who has performed communications through the data distribution”, The examiner respectfully disagrees.  Arora teaches the limitation in at least ...
[0032]...The processing server 102 may analyze the transaction history of the sender 104 (e.g., their electronic wallet) to identify instances of double spend (e.g., where currency was sent from the same address in two separate transactions) or of attempted double spend (e.g., where such was attempted but prevented by the nodes), instances where the sender 104 sent currency to or received currency from a fake address (e.g., where no other transactions involving that same wallet can be identified), instances where transactions were conducted rapidly (e.g., a receipt and sending or vice versa immediately back-to-back, which may indicate an attempt to defraud the blockchain network 108 or otherwise double spend), and variances in transaction amount (e.g., if this transaction is for drastically more than usually conducted via the transacting entity). This data may be considered against other transactions conducted by the sender 104 that are considered to be genuine (e.g., that lack indicators of fraud) to determine a confidence level, which may be a measure of the trustworthiness of the sender 104. The confidence level may thus represent, for instance, the likelihood that a new transaction conducted by the sender 104 will be successful and not determined to be fraudulent. In some cases, the processing server 102 may also take into account the overall frequency of transactions by the sender 104, or the frequency at the same time of day and/or day of week. In some cases, the processing server 102 may determine separate confidence levels for the sender 104 as a sender or recipient in a blockchain transaction based on the transaction history. For instance, a fraudster may not defraud any entities when receiving funds, but may regularly defraud entities when being relied upon to send funds. The actual confidence level can be a numeric indicator, for instance, on a scale of 1 to 100, with 1 indicating that the confidence is low and 100 indicating the confidence is high. The confidence level can be based on the percentage of all the sender’s transactions that were satisfactory, perhaps with a weighting of transactions that are more clearly fraudulent. These can be translated into levels, as indicated in the next paragraph. There are of course other ways to generate a confidence level.

Applicant’s statement is conclusory without any analysis.  The rejection is maintained.
In the remarks applicant argues that the prior art references fail to teach “determining degree of reliability of the another user based on the determined degree of reliability of the communication partners”, Applicant’s argument is moot as a new reference has been provided in response to the amendment.  The 102 rejection has been withdrawn and a new 103 rejection has been applied
In the remarks applicant argues that the prior art references fail to teach “transmitting a plurality of degrees of relatively including the determined degree of the reliability of the another user, in response to a request from a terminal configured to perform communications via the communication apparatus, to the terminal, each of the plurality of degrees of relatively corresponding to each of a plurality of users including the another user, the plurality of users performing communications through the data distribution network”, Applicant’s argument is moot as a new reference has been provided in response to the amendment. The 102 rejection has been withdrawn and a new 103 rejection has been applied
In the remarks applicant argues that based on the deficits discussed above with respect to the independent claims allowability over the prior art claim 8 is also allowable.   The examiner disagrees see response above.  The 102 rejection has been withdrawn and a new 103 rejection has been applied
Claim Interpretation
In light of the specification the examiner is determining the term “reliability” according to the specification discloses this term in the context as “the reliability of the transaction partner “(see para 0007 “user evaluation system in which reliability of a transaction partner is measured by using a time score representing product delivery smoothness”).  
In light of the specification the examiner is determining the term “relatively” the specification uses this term to represent user activity comparable to another.  For example in para 0082, the specification discloses the exemplary activity- “In the first embodiment, since the enterprise 5a has frequently been purchasing data for a long period of time, the creditworthiness thereof is relatively high.... It is possible to separately determine the credit worthiness of the enterprise 5a as a seller and the credit-worthiness thereof as a purchaser. As a result of the enterprise 5a has high credit-worthiness as a purchaser,, but has relatively low creditworthiness as a seller,”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5 and 8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory recording medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Manufacture claim 1 recites instructions to (1) generate history information, (2) determining degree of reliability ...using history information, (3) determining “degree of reliability” (confidence level), (4) transmitting determine/calculated reliability, (5) receiving ...request ...to communicate with another terminals based on calculated degree (6) transmitting a request and (7) receiving ...a response to the request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer apparatus. That is, other than reciting communication apparatus, transmitting data, nothing in the claim element precludes the step from practically being performed in the mind.   The steps recite steps that can easily be performed in the human mind as mental processes because the steps of generating history information mimics mental processes of analyzing data, extracting communication partners and receiving a request/response mimics mental processes of observation, determining “degree of reliability” mimics mental process of analysis and calculation of transaction activity and transmitting calculated result and request, mimic human thought processes of communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward generating history information of transactions and analyzing/determining degrees of activity (i.e. transaction confidence level), and transmitting transaction calculated activity result and request.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a program at communication apparatus to (1) generate history information- a common business practice (2) determining degree of reliability ...using history information – a common business practice (3) determine “degree of reliability” (transaction confidence level) of another user based on determined “degree of reliability”-a common business practice (4) transmitting determined result to another-insignificant extra solution activity and (5) receiving ...request for communicating another terminal ...when terminal determines to communicate...based on result determined/calculated- insignificant extra solution activity of requesting results (6) transmitting a request- insignificant extra solution activity and (7) receiving a response to request- insignificant extra solution activity of communication.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the apparatus at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “generating”, “determining” and “transmitting” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   The combination of Limitations 1, 2 and 3 are directed toward a common business process of generating/reading transaction related history, specifying partners and determining “degree of reliability” (transaction confidence level) in order to evaluate different enterprises and organization- a common business practice.  The combination of limitations 1-2 and 3-4 are directed toward transmitting the result of the combination of limitations 1-2 and transmitting a request based on the combination of limitations 1-4.    The combination of limitations 5-7 is directed toward communicating between the device that performs the analysis and another computer to request and receive the results of the combination of limitations 1-4.   Accordingly the combination of parts is not directed toward processes indicative of patent eligibility.   In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the limitations as a whole are directed toward generating transaction history, determining the “degree of reliability” (transaction confidence level) and transmitting the result and a request based on the determined result a common business practice.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The recited limitations simply recite the concept of a business process and transmitting the result.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of generating history information.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “inventive” concept, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computer readable recording medium stored communication program and apparatus to execute the process of “generating”, “determining”, “receiving” and “transmitting.” Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using an apparatus to generate data, determine and transmit ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “generating”, “calculating” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming.  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer apparatus to perform generic computer functions.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Pub No. 2010/0332288 A1 by Higgin et al is cited for teaching “use pattern matching or other comparison techniques to compare against any other network users in order to rank each compared user according to (for example) likelihood to purchase a given recording offered through the marketplace”.  US Pub No. 2008/0034296 A1 by Bybee et al is cited for teaching “measuring the amount of the at least one parameter of activity attributable to the registered user during each user session, and storing the measured amount of the at least one parameter of activity and a user session time-stamp for each user session... each user at their own level of participation, and it would be possible to show one's participation level as a ranking among other users.”;
The specification discloses that the programming and technology applied is generic , arbitrary and not specific:
[0005] …communication program for causing communication apparatus …to execute process…

[0007]… processing program associated with attribute-based encryption… 

[0011]… credit-worthiness scoring programs… the credit-worthiness scoring program 15 operating in each of the communication apparatuses 10 is able to generate a transaction history for all transactions performed through the network, by analyzing the distributed ledger

[0012]… Then, the credit-worthiness scoring program 15a operating on the communication apparatus 10a generates a transaction history by using the distributed ledger 41a, and calculates credit worthiness of each enterprise by using the generated history information…

[0019] The processor 101 is an arbitrary processing circuit, and may be a central processing unit (CPUt for example, The processor 101 operates as the control unit 30. The processor 101 is able to execute programs stored in the memory 102, the storage device 106, and the like. For example, the processor 101 may achieve the control unit 30 by executing the credit-worthiness scoring program 15 stored in the storage device 106 or the like. The memory 102 stores data obtained by the operation of the processor 101" data to be used for the processing In the processor 101 and the like, as appropriate. The storage device 106 stores programs, data, and the like, and provides the stored information to the processor 101 or the as appropriate. The memory 1021 the storage device and the like operate as the storage unit40 in the communication apparatus. 

[0020] The bus 105 couples the processor 101, the memory 102, the input device 103,, the output device 104, the storage device 106, the mobile storage medium driving device 107, and the network interface 109 to each other so that the data is able to be transmitted and received to and from each other. The input device 103 is an arbitrary device used to input information1 such as a keyboard, a mouse, a microphone, or a camera, and the output device 104 is an arbitrary device used to output data, such as a display. The mobile storage medium driving device 107 is able to output data in the memory 102, the storage device 106, and the like to a mobile storage medium 108, and ls able to read out programs, data, and the like from the mobile storage medium 108, The mobile storage medium 108 may be an arbitrary storage medium possible to be carried, including a compact disc recordable (CD-R) and a digital versatile disk recordable (DVD-R). The network interface 109 carries out processing of making the communication apparatus communicate with other apparatuses as appropriate, The network interface 109 operates as the communication unit 20.


The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5 and 7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward analyzing transaction activity and calculating a result  (determining a number of communications/transaction partners of the user and communications/transaction of the user from the history information and calculating “degree of reliability” (transaction confidence level) of each user as a function of the number of communications/transaction partners of the user, the number of communications/transaction of the user and “degree of reliability” (transaction behavior confidence level) of the communication/transaction partners of the user) – a common business practice.  Dependent claim 3 is directed toward determining number of purchases and number of time data supplied and calculating “degree of reliability” (behavior confidence level) of user related to transaction data- a common business practice.  Dependent claim 4 is directed toward determining number of suppliers and calculating “degree of reliability” (transaction behavior confidence level) as function or number of suppliers – a business practice.  Dependent claim 5 is directed toward generating a history information – a common business practice.  Dependent claim 8 is directed toward receiving a request for degrees of relativity, generating relativity information, and transmitting the data- directed data analysis and outputting the result (see Electric Power Group).  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-5 and 8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 6:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory recording medium, as in independent Claim 6. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Manufacture claim 6 recites instructions to (1) receiving history information, (2) determining degree of reliability using history information, (3) determining “degree of reliability” (transaction confidence level) based on determined degree of reliability of ...partners of another user, (4) transmitting determined/calculated reliability results, (5) receiving a request for communicating another terminal when terminal determines to provide results, and (6) transmitting a request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer apparatus. That is, other than reciting communication apparatus, transmitting data, nothing in the claim element precludes the step from practically being performed in the mind.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receiving history information mimics mental processes of observation, determining “degree of reliability” mimics mental process of analysis and calculation of transaction activity and transmitting calculated result and request, mimic human thought processes of communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward receiving history information of transactions and analyzing/determining degrees of activity (i.e. transaction confidence level), and transmitting transaction calculated activity result and request.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a program at communication apparatus to (1) receiving history information-insignificant extra solution activity (2) determine degree of reliability of ...partners using history information (3) determine “degree of reliability” (transaction behavior confidence level) of another user based on the determined degree of reliability of ...partner of another user-a common business practice (4) transmitting determined/calculated reliability result-insignificant extra solution activity (5) receiving ...request for communicating another terminal used by another user when terminal determines to communicate based on calculated result - insignificant extra solution activity and (6) transmitting a request- insignificant extra solution activity.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the apparatus at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “receiving”, “determining” and “transmitting” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   The combination of Limitations 1, 2 and 3-4 are directed toward a common business process of receiving transaction related history, reading history information to specify partners and determining “degree of reliability” (transaction activity confidence level) and transmitting the result– a common business practice.  The combination of limitations 1-4 and 5-6 is directed toward transmitting the result to a different entities of the combination of limitations 1-4.  Accordingly the combination of parts is not directed toward processes indicative of patent eligibility.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the limitations as a whole are directed toward receiving transaction history, determining the “degree of reliability” (transaction confidence level) and transmitting the result and a request based on the determined result a common business practice.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The recited limitations simply recite the concept of a business process and transmitting the result.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of receiving history information.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “inventive” concept, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computer readable recording medium stored communication program and apparatus to execute the process of “receiving”, “determining” and “transmitting.” Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using an apparatus to receive data, determine and transmit ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “calculating” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming.  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer apparatus to perform generic computer functions.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Pub No. 2010/0332288 A1 by Higgin et al is cited for teaching “use pattern matching or other comparison techniques to compare against any other network users in order to rank each compared user according to (for example) likelihood to purchase a given recording offered through the marketplace”.  US Pub No. 2008/0034296 A1 by Bybee et al is cited for teaching “measuring the amount of the at least one parameter of activity attributable to the registered user during each user session, and storing the measured amount of the at least one parameter of activity and a user session time-stamp for each user session... each user at their own level of participation, and it would be possible to show one's participation level as a ranking among other users.”;
The specification discloses that the programming and technology applied is generic , arbitrary and not specific:
[0005] …communication program for causing communication apparatus …to execute process…

[0007]… processing program associated with attribute-based encryption… 

[0011]… credit-worthiness scoring programs… the credit-worthiness scoring program 15 operating in each of the communication apparatuses 10 is able to generate a transaction history for all transactions performed through the network, by analyzing the distributed ledger

[0012]… Then, the credit-worthiness scoring program 15a operating on the communication apparatus 10a generates a transaction history by using the distributed ledger 41a, and calculates credit worthiness of each enterprise by using the generated history information…

[0019] The processor 101 is an arbitrary processing circuit, and may be a central processing unit (CPUt for example, The processor 101 operates as the control unit 30. The processor 101 is able to execute programs stored in the memory 102, the storage device 106, and the like. For example, the processor 101 may achieve the control unit 30 by executing the credit-worthiness scoring program 15 stored in the storage device 106 or the like. The memory 102 stores data obtained by the operation of the processor 101" data to be used for the processing In the processor 101 and the like, as appropriate. The storage device 106 stores programs, data, and the like, and provides the stored information to the processor 101 or the, as appropriate. The memory 1021 the storage device and the like operate as the storage unit40 in the communication apparatus. 

[0020] The bus 105 couples the processor 101, the memory 102, the input device 103,, the output device 104, the storage device 106, the mobile storage medium driving device 107, and the network interface 109 to each other so that the data is able to be transmitted and received to and from each other. The input device 103 is an arbitrary device used to input information1 such as a keyboard, a mouse, a microphone, or a camera, and the output device 104 is an arbitrary device used to output data, such as a display. The mobile storage medium driving device 107 is able to output data in the memory 102, the storage device 106, and the like to a mobile storage medium 108, and ls able to read out programs, data, and the like from the mobile storage medium 108, The mobile storage medium 108 may be an arbitrary storage medium possible to be carried, including a compact disc recordable (CD-R) and a digital versatile disk recordable (DVD-R). The network interface 109 carries out processing of making the communication apparatus communicate with other apparatuses as appropriate, The network interface 109 operates as the communication unit 20.


The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
In reference to Claim 7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 7. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Apparatus claim 7 corresponds to Non-transitory computer readable claim 1.  Therefore, claim 7 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and Organizing Human Activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Apparatus claim 7 corresponds to Non-transitory computer readable claim 1.  Therefore, claim 7 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a communication apparatus comprising a memory and processor coupled to the memory–is purely functional and generic.  Nearly every computer apparatus for implementing a processor will include a “processor” and “memory” capable of performing the basic computer functions -of “generating”, “calculating” and “transmitting”  - As a result, none of the hardware recited by the apparatus claim offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Apparatus claim 7 functions corresponds to programmed functions claim 1.  Therefore, claim 7 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0173872 A1 by Arora et al. (Arora), and further in view of US Pub No. 2016/0117695 A1 by Fuller et al. (Fuller)
In reference to Claim 1:
Arora teaches:
(Currently Amended)  A non-transitory computer-readable recording medium having stored therein a communication program for causing a communication apparatus participating in a data distribution network to execute a process ((Arora) in at least para 0079, para 0081, para 0085), the process comprising:
generating history information of communication histories [transactions] by analyzing a distributed ledger that is shared among apparatuses which participate in the data distribution network, and that records information of the communication histories [transactions] having been performed through the data distribution network ((Arora) in at least para 0001, para 0006, para 0021, para 0023, para 0032)
determining, by using the history information, degree of reliability of communication partners of another user who has performed communications through the data distribution ((Arora) in at least para 0032, wherein the prior art teaches a numeric indicator of confidence level; para 0040, para 0049);
determining degree of reliability [confidence level] of the another based on the determined degree of reliability of the communications partners ((Arora) in at least FIG. 15; para 0006, para 0023, para 0029, para 0032-0033, para 0035-0036, para 0042);
transmitting a plurality of degrees of relatively [consistency] including the determined degree  of the reliability [confidence level]of the another user, in response to a request from a terminal configured to perform communications [transactions] via the communication apparatus, to the terminal... ((Arora) in at least para 0006, para 0008, para 0010 wherein the prior art teaches transmitting with the certificate the confidence level; para 0029, para 0032 wherein the prior art determine likelihood transaction successful, para 0033-0036, para 0049 wherein the prior art teaches determining level associated with frequency of type of transaction, number of transactions, number of decline transaction ...);  
receiving a communication request for communicating another terminal that is used by the another user from the terminal when the terminal determines to communicate with the another terminal based on the determined degree of relativity of the another user included in the plurality of degrees of relatively((Arora) in at least para 0007-0008 wherein the prior art teaches a request of a certificate, applying a confidence threshold with respect to confidence level for transmitting certificate; para 0010, para 0029, para 0032, para 0040 wherein the prior art teaches threshold set by sender/recipient; para 0049, para 0070);
transmitting the communication request to another communication apparatus that is connected the another terminal for communicating the another terminal after receiving the communication request from the terminal.((Arora) in at least FIG. 4-7; para 0007, para 0009, para 0029, para 0032, para 0035 wherein the prior art teaches responding to request with certificate indicating trustworthiness; para 0037-0042, para 0049, para 0052, para 0076-0078); and
receiving, from the another communication apparatus, a response corresponding to the communication request.((Arora) in at least para 0008, para 0035, para 0040, para 0077).
Arora does not explicitly teach:
each of the plurality of degrees of relatively corresponding to each of a plurality of users including the another user, the plurality of users performing communications through the data distribution network
Fuller teaches:
generating history information of communication histories [behavior activities] by analyzing a ... ledger [data stored in database] that is shared among apparatuses which participate in the data distribution network, and that records information of the communication histories having been performed through the data distribution network ((Fuller) in at least para 0029-0031, para 0035-0036, para 0042);
determining, by using the history information,  degree of reliability of communication partners of another user who has performed communications through the data distribution [raw data] ((Fuller) in at least para 0022, para 0031-0037);
determining degree of reliability of the another based on the determined degree of reliability of the communications partners ((Fuller) in at least FIG. 1; para 0006, para 0020-0022, para 0034-0042, para 0046-0049, para 0056);
transmitting a plurality of degrees of relatively including the determined degree  of the reliability of the another user, in response to a request from a terminal configured to perform communications via the communication apparatus, to the terminal each of the plurality of degrees of relatively corresponding to each of a plurality of users including the another user, the plurality of users performing communications through the data distribution network ((Fuller) in at least FIG. 5-8; para 0043, para 0054, para 0057-0058)
receiving a communication request for communicating another terminal that is used by the another user from the terminal when the terminal determines to communicate with the another terminal based on the determined degree of relativity of the another user included in the plurality of degrees of relatively ((Fuller) in at least FIG. 5-8; para 0054, para 0057-0058);...
Both Arora and Fuller are directed toward analyzing user activity in order to generate a score representing trust and/or reliability.  Fuller teaches the motivation of determining reliability and relative scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis and rating of Arora to include comparative analysis and reliability analysis of Fuller since Fuller teaches the motivation of determining reliability and relative with other participants for scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.  
In reference to claim 2:
The combination of Arora and Fuller discloses the limitations of independent claim 1.  Arora further discloses the limitations of dependent claim 2 
(Previously Presented) The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
determining, for each of users who have performed communications [transactions] through the data distribution network, a number of communication [transaction] partners of the user and a number of communications of the user from the history information ((Arora) in at least para 0032 wherein the prior art teaches “confidence level may thus represent, for instance, the likelihood that a new transaction conducted by the sender 104 will be successful and not determined to be fraudulent. In some cases, the processing server 102 may also take into account the overall frequency of transaction by the sender”, para 0049, para 0065); and
calculating the degree of reliability of each of the user as a function of the number of communication partners of the user, the number of communications [transactions] of the user, and degree of reliability of the communication [transaction] partners of the user ((Arora) in at least para 0032 wherein the prior art teaches “data may be considered against other transactions conducted by the sender 104 that are considered to be genuine (e.g., that lack indicators of fraud) to determine a confidence level, which may be a measure of the trustworthiness of the sender 104. The confidence level may thus represent, for instance, the likelihood that a new transaction conducted by the sender 104 will be successful and not determined to be fraudulent. In some cases, the processing server 102 may also take into account the overall frequency of transaction by the sender”, para 0065).
In reference to claim 3:
The combination of Arora and Fuller discloses the limitations of independent claim 1.  Arora further discloses the limitations of dependent claim 3 
 (Previously Presented) The non-transitory computer-readable recording medium according to claim 1, the process further comprising:
determining, for each of users who has supplied data through the data distribution network, a number of purchasers of the data supplied by the user and a number of times the data supplied by the user who is purchased from the history information ((Arora) in at least para 0032 “measure of the trustworthiness of the sender 104. The confidence level may thus represent, for instance, the likelihood that a new transaction conducted by the sender 104 will be successful and not determined to be fraudulent. In some cases, the processing server 102 may also take into account the overall frequency of transactions by the sender or the frequency at the same time of day and/or day of week”); and
calculating degree of reliability of the user related to the data supply, as a function of the number of purchasers of the data supplied by the user, the number of times the data supplied by the user was purchased, and degree of reliability of the purchasers of the data supplied by the user.((Arora) in least para 0032 wherein the prior art teaches “measure of the trustworthiness of the sender 104. The confidence level may thus represent, for instance, the likelihood that a new transaction conducted by the sender 104 will be successful and not determined to be fraudulent. In some cases, the processing server 102 may also take into account the overall frequency of transactions by the sender or the frequency at the same time of day and/or day of week. In some cases, the processing server 102 may determine separate confidence levels for the sender 104 as a sender or recipient in a blockchain transaction based on the transaction history. For instance, a fraudster may not defraud any entities when receiving funds, but may regularly defraud entities when being relied upon to send funds. The actual confidence level can be a numeric indicator, for instance, on a scale of 1 to 100, with 1 indicating that the confidence is low and 100 indicating the confidence is high. The confidence level can be based on the percentage of all the sender's transactions that were satisfactory, perhaps with a weighting of transactions that are more clearly fraudulent”, para 0033, para 0049-0050, para 0065).
In reference to claim 5:
The combination of Arora and Fuller discloses the limitations of independent claim 1.  Arora further discloses the limitations of dependent claim 5:
(Original) The non-transitory computer-readable recording medium according to claim 1 (see rejection of claim 1 above),
wherein the distributed ledger includes information in which suppliers of data possible to be supplied through the data distribution network are associated with identification information of the data, and information in which purchasers of data which has been purchased though the data distribution network are associated with identification information of the purchased data, and the generating the history information is executed by specifying a combination of the purchaser and the supplier associated with identification information of the data which has been purchased by the purchaser ((Arora) in at least para 0021 wherein the prior art teaches “include a destination address and a currency amount, such that the blockchain records how much currency is attributable to a specific address. In some instances, the transactions are financial and others not financial, or might include additional or different information, such as a source address, timestamp, etc”, para 0030, para 0076, para 0078).
In reference to claim 8:
The combination of Arora and Fuller discloses the limitations of independent claim 1.  Arora further discloses the limitations of dependent claim 8 
(New) The non-transitory computer-readable recording medium according to
claim 1 (see rejection of claim 1 above), the process further comprising:
Arora does not explicitly teach:
receiving the request for the plurality of degrees of relatively, generating relatively information that including a plurality of degrees of relatively, and transmitting the relatively information as the plurality of degrees of relatively.
Fuller teaches:

receiving the request for the plurality of degrees of relatively, generating relatively information that including a plurality of degrees of relatively, and transmitting the relatively information as the plurality of degrees of relatively. ((Fuller) in at least FIG. 1; para 0006, para 0020-0022, para 0034-0042, para 0046-0049, para 0056)
Both Arora and Fuller are directed toward analyzing user activity in order to generate a score representing trust and/or reliability.  Fuller teaches the motivation of determining reliability and relative scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis and rating of Arora to include comparative analysis and reliability analysis of Fuller since Fuller teaches the motivation of determining reliability and relative with other participants for scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.  
In reference to claim 7:
The combination of Arora and Fuller discloses the limitations of independent claim 7:
(Currently Amended) A communication apparatus ((Arora) in at least para 0007, para 0009-0010);  comprising: 
a memory ((Arora) in at least para 0007-0008, para 0080-0081); and
a processor coupled to the memory ((Sharma) in at least para 0058-0059, para 0080-0081) and configured to:
The functional process of Apparatus Claim 7 corresponds to the programmed instructions of Medium of Claim 1. Therefore, Claim 1 has been analyzed and rejected as previously discussed with respect to claim 7.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0173872 A1 by Arora et al. (Arora) in view of US Pub. No. 2016/0117695 A1 by Fuller et al. (Fuller) as applied to claim 1 above, and further in view of US Pub No. 2019/0213652 A1 by Sharma et al. (Sharma) 
In reference to claim 4:
The combination of Arora and Fuller discloses the limitations of independent claim 1.  Arora further discloses the limitations of dependent claim 4 
 (Previously Presented) The non-transitory computer-readable recording medium according to claim 1 (see rejection of claim 1 above), the process further comprising:
Arora does not explicitly teach:
determining, for each of users having purchased data through the data distribution network, a number of suppliers of the data having been purchased by the user and a number of times the user purchased the data, from the history information; and
calculating degree of reliability of the user related to the data purchase, as a function of the number of suppliers of the data which has been purchased by the user, the number of times the user purchased the data, and credit-worthiness degree of reliability of the suppliers of the data which has been purchased by the user.
Sharma teaches:
determining, for each of users having purchased data through the data distribution network, a number of suppliers [seller] of the data having been purchased by the user and a number of times the user purchased the data, from the history information ((Sharma) in at least para 0005-0008, para 0024-0027, para 0032, para 0040-0041, para 0048-0050, para 0052-0054); and
calculating degree of reliability [confidence] of the user related to the data purchase, as a function of the number of suppliers of the data which has been purchased by the user, the number of times the user purchased the data, and degree of reliability [confidence] of the suppliers [sellers] of the data which has been purchased by the user ((Sharma) in at least para 0005-0006, para 0024-0027, para 0032, para 0040-0041, para 0048-0050, para 0052-0054).
Both Arora and Sharma are directed toward distributive ledger transactions where confidence/trustworthiness is calculated related to transaction activity.  Sharma teaches the motivation of calculation of confidence score for sellers to determine authenticity of the participants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the measurement of trustworthiness/confidence of Arora of buyer to include sellers as taught by Sharma since Sharma teaches the motivation of calculation of confidence score for sellers to determine authenticity of the participants.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0173872 A1 by Arora et al. (Arora), in view of US Pub. No. 2016/0117695 A1 by Fuller et al. (Fuller) and further in view of US Pub No. 2020/0143337 A1 by Conroy et al (Conroy) 
In reference to Claim 6:
Arora teaches:
(Currently Amended)  A non-transitory computer-readable recording medium having stored therein a communication program for causing a communication apparatus participating in a data distribution network to execute a process ((Arora) in at least para 0079, para 0081, para 0085), the process comprising:
... history information of communication histories which have been performed in the data distribution [blockchain] network along with information of a terminal configured to perform transactions communications via the communication apparatus, the history information being generated by analyzing a distributed ledger shared among apparatuses which participate in the data distribution network ((Arora) in at least para 0006, para 0023, para 0026, para 0032);
Determining by using the history information,  degree of reliability of communication partners of another user who has performed communications through the data distribution ((Arora) in at least para 0032, wherein the prior art teaches a numeric indicator of confidence level; para 0040, para 0049);
determining degree of reliability [transaction confidence level] of the based on the determined degree of reliability of the communications partners of the another user ((Arora) in at least FIG. 15; para 0006, para 0023, para 0029, para 0032-0033, para 0035-0036, para 0042);
transmitting a plurality of degrees of relatively including the determined degree of the reliability of the another user, to the terminal ... (Arora) in at least para 0006, para 0008, para 0010 wherein the prior art teaches transmitting with the certificate the confidence level; para 0029, para 0032 wherein the prior art determine likelihood transaction successful, para 0033-0036, para 0049 wherein the prior art teaches determining level associated with frequency of type of transaction, number of transactions, number of decline transaction ...); 
receiving a communication request for communicating another terminal that is used by the another user from the terminal when the terminal determines to communicate with the another terminal based on the calculated degree of relativity of another user ((Arora) in at least para 0007-0008 wherein the prior art teaches a request of a certificate, applying a confidence threshold with respect to confidence level for transmitting certificate; para 0010, para 0029, para 0032, para 0040 wherein the prior art teaches threshold set by sender/recipient; para 0070):
transmitting the communication request.((Arora) in at least ((Arora) in at least FIG. 4-7; para 0007, para 0009, para 0029, para 0032, para 0035 wherein the prior art teaches responding to request with certificate indicating trustworthiness; para 0037-0042, para 0049, para 0052, para 0076-0078) 
Arora does not explicitly teach:
receiving, from the communication apparatus, history information of communication [transaction] histories which have been performed in the data distribution network along with information of a terminal configured to perform communications [transactions] via the communication apparatus, the history information being generated by analyzing a distributed ledger shared among apparatuses which participate in the data distribution network; 
transmitting a plurality of degrees of relatively including the determined degree of the reliability of the another user, to the terminal, each of the plurality of degrees of relatively corresponding to each of a plurality of users performing communications through the data distribution network;
Fuller teaches:
receiving, from the communication apparatus, history information of communication histories which have been performed in the data distribution network along with information of a terminal configured to perform communications via the communication apparatus, the history information being generated by analyzing a distributed ledger shared among apparatuses which participate in the data distribution network ((Fuller) in at least para 0008, para 0020, para 0022, para 0029-0031, para 0035-0036, para 0042);
determining, by using the history information, degree of reliability of communication partners of another user who has performed communications through the data distribution [raw data] ((Fuller) in at least para 0022, para 0031-0037);
determining degree of reliability of the another based on the determined degree of reliability of the communications partners ((Fuller) in at least FIG. 1; para 0006, para 0020-0022, para 0034-0042, para 0046-0049, para 0056);
transmitting a plurality of degrees of relatively including the determined degree  of the reliability of the another user, in response to a request from a terminal configured to perform communications via the communication apparatus, to the terminal each of the plurality of degrees of relatively corresponding to each of a plurality of users including the another user, the plurality of users performing communications through the data distribution network ((Fuller) in at least FIG. 5-8; para 0043, para 0054, para 0057-0058)
receiving a communication request for communicating another terminal that is used by the another user from the terminal when the terminal determines to communicate with the another terminal based on the determined degree of relativity of the another user included in the plurality of degrees of relatively ((Fuller) in at least FIG. 5-8; para 0054, para 0057-0058);...
Both Arora and Fuller are directed toward analyzing user activity in order to generate a score representing trust and/or reliability.  Fuller teaches the motivation of determining reliability and relative scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis and rating of Arora to include comparative analysis and reliability analysis of Fuller since Fuller teaches the motivation of determining reliability and relative with other participants for scoring of transaction participants in order to provide a reputation score for each subscriber and merchant.  
Conroy teaches:
receiving, from the communication apparatus, history information of communication [transaction] histories which have been performed in the data distribution network along with information of a terminal configured to perform communications [transactions] via the communication apparatus, the history information being generated by analyzing a distributed ledger shared among apparatuses which participate in the data distribution network ((Conroy) in at least para 0049-0050); 
Both Arora and Conroy are directed toward distributive ledger transactions where transaction data is analyzed to determine confidence/trustworthiness related to transaction activity.  Conroy teaches the motivation of receiving historical data for use in order to confirm transactions and provide confidence.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the functions related to historical data of Arora to include receiving historical data as taught by Conroy since Conroy teaches the motivation of receiving historical data for use in order to confirm transactions and provide confidence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,545,028 B1 by Sanchez cited for teaching “predicting a user preference score for each POI not visited by the user based at least on one or more other user preference score generated for the POI, the one or more other user preference scores associated with other similar users, and recommending a POI for the user based at least on the predicted user preference score of the POI.”; US Pub No. 2017/0331910 A1 by Lada et al; US Pub No. 2017/0244746 A1 by Hawthorn; EP 2784738 A1 by Smith et al; US Pub No. 2020/0074871 A1 by Zhou et al; US Pub No. 2013/0339163 A1 by Dumontet et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697